Title: From George Washington to Robert Howe, 16 July 1783
From: Washington, George
To: Howe, Robert


                        
                            Dr Sir
                            Head Quarters July 16th 1783
                        
                        I am to acknowledge the recet of your Letter of the 7th of this Month.
                        Before the recet of your Letter Genl St Clair havg hinted the necessity of sending on the Judge Advocate he
                            had accordingly set off to Join you & I hope that by this time you have got thro’ this troublesome business. I am
                            &c.

                    